NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       DEC 13 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

HARPREET SINGH-DHALIWAL, AKA                    No.    16-73178
Harpreet Singh-Dharwal,
                                                Agency No. A206-086-041
                Petitioner,

 v.                                             MEMORANDUM*

MATTHEW G. WHITAKER, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted December 4, 2018
                              Seattle, Washington

Before: W. FLETCHER, BYBEE, and WATFORD, Circuit Judges.

      Harpreet Singh-Dhaliwal, a native and citizen of India, petitions for review

of the Board of Immigration Appeals’ (BIA) order dismissing his appeal from an

immigration judge’s (IJ) decision denying his application for asylum, withholding

of removal, and protection under the Convention Against Torture. We have

jurisdiction pursuant to 8 U.S.C. § 1252. We deny the petition for review because


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                                                                          Page 2 of 3

substantial evidence supports the agency’s adverse credibility determination and

the record does not compel the conclusion that Singh-Dhaliwal is entitled to relief.

See Wang v. Sessions, 861 F.3d 1003, 1007 (9th Cir. 2017) (adverse credibility

determinations reviewed for substantial evidence).

      1. Although he testified about it at length at his hearing, Singh-Dhaliwal

failed to mention in his written asylum application that his father was murdered by

Congress Party members on account of his support for the Shiromani Akali Dal

(Amritsar) Party, led by Simranjit Singh Mann. Omissions regarding third parties

may frequently be insufficient to support adverse credibility determinations, see,

e.g., Lai v. Holder, 773 F.3d 966, 973–74 (9th Cir. 2014), but in this case it was

not unreasonable for the IJ and BIA to rely on the omission regarding Singh-

Dhaliwal’s father in finding that Singh-Dhaliwal lacked credibility. To begin with,

the asylum application specifically asks if “you, your family, or close friends or

colleagues” have experienced harm, mistreatment, or threats in the past. More

importantly, the fact that Singh-Dhaliwal’s father suffered the same fate that

Singh-Dhaliwal fears for himself is more than a trivial or collateral detail. See

Silva-Pereira v. Lynch, 827 F.3d 1176, 1185–86 (9th Cir. 2016). Although the

omission concerns a third party, it nonetheless represents a “dramatic, pivotal

event” that Singh-Dhaliwal experienced and that is central to his claim of feared

persecution. Alvarez-Santos v. INS, 332 F.3d 1245, 1254 (9th Cir. 2003).
                                                                          Page 3 of 3

Moreover, Singh-Dhaliwal’s account indicates that his father’s murder was closely

linked to his own persecution, as he testified that his own attackers threatened to do

to him what they had done to his father.

      Singh-Dhaliwal’s explanation for omitting this information from his asylum

application was that he was afraid to include it. It was not unreasonable for the IJ

to discredit that explanation given that Singh-Dhaliwal was not afraid to include

information about the beatings he himself suffered, or to testify about his father’s

murder at his hearing. See Silva-Pereira, 827 F.3d at 1186 (rejecting a similar

explanation).

      Finally, because there was a basis for doubting Singh-Dhaliwal’s credibility,

the IJ and BIA could properly consider that the letters from Singh-Dhaliwal’s

mother and village elders did not corroborate his father’s murder. See Wang, 861

F.3d at 1008–09; Li v. Ashcroft, 378 F.3d 959, 964 (9th Cir. 2004).

      2. Substantial evidence supports the BIA’s determination that Singh-

Dhaliwal’s corroborating evidence was insufficient to independently satisfy his

burden of proof. The letters and affidavits that Singh-Dhaliwal submitted,

combined with the evidence regarding country conditions, do not on their own

compel relief in this case.

      PETITION FOR REVIEW DENIED.